Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 13, 2002. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law, the plea is vacated, and the matter is remitted to Genesee County Court for further proceedings on the indictment.
Same memorandum as People v Holt (8 AD3d 1044 [2004]). Present—Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.